Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1896 Filed 01/09/19 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

HASKELL G. GREER, et al.,

          Plaintiffs,                  Case No. 15-12444
                                       Honorable Judith E. Levy
v.                                     Magistrate Judge Elizabeth A. Stafford

CITY OF HIGHLAND PARK,
et al.,

     Defendants.
__________________________________/

 ORDER SANCTIONING DEFENSE COUNSEL FOR UNREASONABLY
AND VEXATIOUSLY MULTIPLYING PROCEEDINGS BY HIS CONDUCT
      RELATING TO THE PARTIES’ SETTLEMENT EFFORTS


     I.      Introduction

          Plaintiffs Haskell Greer, Kim Greer, Ashley Greer, Catera Greer,

Kailaa Greer and Alexander Lawrence filed this lawsuit under 42 U.S.C. §

1983 against Defendants City of Highland Park, Chief Kevin Coney,

Sergeant Ronald Dupuis II, William Melendez, Brian Shafer, Eric Taylor,

Charles Gardner, Jeremiah Hall, James McMahon, Hollis Smith, Allison

Askia, Christopher Zeullig, Tyrell White, and Heather Holcomb. [ECF No.

26]. Kailaa is Haskell and Kim’s minor child. [Id., PageID.305].

          In August 2018, the Court held a settlement conference and the

parties agreed to a settlement. Two months later, plaintiffs moved to
                                         1
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1897 Filed 01/09/19 Page 2 of 14




enforce the settlement, and the Honorable Judith E. Levy referred the

motion to this Court. [ECF Nos. 71, 75]. On January 7, 2019, the Court

held a hearing on the motion and on an order for defense counsel to show

cause why he should not be sanctioned for unreasonably and vexatiously

multiplying proceedings by his conduct related to the parties’ settlement

efforts. [ECF No. 90]. At the hearing, the Court found that McGinnis

should be sanctioned under 28 U.S.C. § 1927, and the parties agreed that

a sanction of $900 is reasonable.1 The reasons for sanctioning McGinnis

are described below.

    II.     Background

          The Court’s settlement conference notice instructed that

“[i]ndividuals with full settlement authority shall be personally

present at settlement conferences. . . . For the defendant(s), ‘full

settlement authority’ is defined as the full relief requested in the lawsuit

and/or the relief requested by the last settlement demand.” [ECF No. 58,

PageID.600 (emphasis in original)]. The parties appeared for the

settlement conference on August 29, 2018 and negotiated from about

10:00 a.m. to about 1:00 p.m. [See ECF No. 77, PageID.1071-72].



1
 A separate report and recommendation will be filed on the motion to
enforce the settlement.
                                 2
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1898 Filed 01/09/19 Page 3 of 14




McGinnis appeared “on behalf of Defendants,” and City Administrator

Kathy Square was represented as having “authority to enter into a

Settlement Agreement.” [Id., PageID.1071].

      The parties agreed to a settlement of $110,000 for all plaintiffs to be

paid in three installments on the 15th day of October 2018 and February

and May of 2019. [Id., PageID.1073]. McGinnis noted that “only the City

Council can bind the municipality to a contract, so [ ] this Settlement is

subject to Council approval.” [Id.]. But he also said that Square had

authorized him to enter into the agreement and that he understood “that the

Council will meet some time in September and we would then get word of

whether or not they have approved the settlement.” [Id.]. McGinnis

continued, “We will enter into a Release and Settlement Agreement with

the Plaintiff which will incorporate the terms of the settlement as put on the

record.” [Id.].

      There was significant discussion about what would happen if the City

did not fulfill its obligations under the settlement. Plaintiffs’ counsel, Jeffrey

Stewart, described the “overall objective” of the parties “to provide

protection to the individual Defendants by having them included in the

settlement and the release, but also preserve the Plaintiffs' rights against

all Defendants in the event the City was unable or unwilling to live up to its

                                        3
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1899 Filed 01/09/19 Page 4 of 14




obligations.” [ECF No. 77, PageID.1074]. McGinnis agreed that, if the

case had to reopened, it would be reopened against all the defendants,

“but reopened to enforce the settlement, not carte blanche to pursue all

claims against all individuals.” [Id., PageID.1079]. Stewart then

summarized the discussion:

      Ultimately what we’re agreeing to is the equivalent of a joint and
      several settlement in Judgment. We won’t enter it as a
      Judgment because we’ll enter it as a settlement, right? But if
      we have to reinstate the case, then my understanding is we
      would then be entitled to enter a Judgment for the balance
      remaining, giving full credit for payments that have already
      been received, but we can enforce that Judgment against any
      and all Defendants jointly and severally. . . . [I]f there were a
      default we could reopen for purposes of collecting the
      difference between what was promised to be paid and what has
      been paid and we could enforce against any and all Defendants
      jointly and severally.

 [Id., PageID.1080-81]. McGinnis responded, “That’s my understanding.”

[Id., PageID.1081].

      The Court asked counsel if there were any other terms to be placed

on the record. [Id.]. Stewart responded that, if the approval from the city

council was delayed, he agreed “that such a delay would not itself be a

breach of our Agreement provided that once it was approved we’re on the

original schedule of October, February and May.” [Id.]. After the terms of

the settlement were fully described, Square confirmed her agreement to it.

[Id., PageID.1086].
                                      4
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1900 Filed 01/09/19 Page 5 of 14




      The parties also addressed the fact that one of the plaintiffs who

would receive payment from the settlement proceeds is a minor child.

Stewart stated that he was unsure of whether he would need to obtain

approval of the amount of the settlement allocated to the minor child

through this Court or through Oakland County Circuit Court; if the latter, a

conservatorship would need to be established. [Id., PageID.1072, 1074].

McGinnis raised no concern at that point about moving forward with the

settlement agreement pending approval of the settlement and the

establishment of conservatorship.2

      After all parties agreed to the terms of the settlement, McGinnis

agreed to forward a draft of a written settlement agreement, and he did so

two days later. [Id., PageID. 1086-87; ECF No. 73-2; ECF No. 73-3]. But

on September 6, 2018, McGinnis sent Stewart a letter stating that there

were two issues with the settlement. First, he asserted that a next friend


2
  Research conducted after this hearing reveals that it is this Court, and not
a state court, that must approve the settlement of the minor child under
Federal Rule of Civil Procedure 41(a)(1)(ii). See Green v. Nevers, 111
F.3d 1295, 1302 (6th Cir. 1997) (upholding district court’s decision to
reduce contingency fee in settlement involving minor child); Kiel by Kiel v.
Barton, No. 09-CV-15053, 2011 WL 13206189, at *1 (E.D. Mich. Jan. 31,
2011) (declining to rely on Michigan Court Rule 2.420 because federal
rules applied to approval of a settlement of a minor in federal court); Hertz
v. Miller, No. 07-14369, 2011 WL 4433763, at *1 (E.D. Mich. Sept. 21,
2011) (requiring parties to file motions to approve settlement because
settlement involved a minor child).
                                       5
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1901 Filed 01/09/19 Page 6 of 14




had to be appointed because the minor child did not have capacity to sue,

but he said that he had “authority to stipulate to a Next Friend.”3 [ECF No.

75-2]. McGinnis also noted that a court would need to approve the portion

of the settlement apportioned to the minor child; he presumed that would

be Oakland County Probate Court. [Id.].

      McGinnis secondly asserted, “[W]e had a provision of settlement that

allows you (your clients) to collect against the individual officers if Highland

Park defaults on payments. The individual officers have not consented to

collections against them. The City of Highland Park has.” [Id.]. Plaintiffs’

counsel responded to McGinnis’s letter by agreeing that a conservatorship

was needed. But he correctly noted that the ability to enforce the


3
  Defendants are mistaken in this regard, as Federal Rule of Civil
Procedure 17(c) allows a parent to sue on a child’s behalf. See In re
Brooks, 583 B.R. 443, 444–45 (Bankr. W.D. Mich. 2018) (“Because Mr.
Bucceri may sue on behalf of his minor daughter as her parent without
resort to any appointment as next friend or guardian ad litem under Fed. R.
Civ. P. 17(c)(2), the court will deny the Next Friend Petition as
unnecessary.”); Communities for Equity v. Michigan High Sch. Athletic
Ass’n, 26 F. Supp. 2d 1001, 1006 (W.D. Mich. 1998) (“This contention is
defeated by Federal Rule of Civil Procedure 17(c), however, which
provides that a general guardian may sue on behalf of a minor. A parent is
a guardian who may so sue.”); Bender v. Metro. Nashville Bd. of Educ., No.
3:13-CV-0470, 2013 WL 3777197, at *3 (M.D. Tenn. July 18, 2013) (“Under
Rule 17(c) of the Federal Rules of Civil Procedure, a parent or guardian
may bring suit on behalf of his or her minor child.”); Cavanaugh ex rel.
Cavanaugh v. Cardinal Local Sch. Dist., 409 F.3d 753, 755 (6th Cir. 2005)
(under Rule 17(c), parents “may sue or defend on their minor child’s
behalf,” but not pro se).
                                        6
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1902 Filed 01/09/19 Page 7 of 14




settlement against all of the defendants was a condition of the settlement.

[ECF No. 75-3, PageID.1067].

      Subsequently, through Stewart, the minor child’s father, Haskell

Greer, filed a petition to be appointed as her conservator and for approval

of an allocation of $20,000 to the minor child from the settlement proceeds.

[ECF No. 88, PageID.1802]. Stewart states that he sent McGinnis a

courtesy copy of the petition because McGinnis had raised a concern about

securing approval of the settlement. But at the January 7 hearing, both

Stewart and McGinnis stated that McGinnis objected to the probate court

approving the settlement on behalf of the minor child. McGinnis told the

court that the City had not agreed to a settlement. The probate court

appointed Haskell as his minor daughter’s conservator but did not approve

of the settlement on behalf of the child because of McGinnis’s objection. 4

And despite the parties’ settlement, defendants moved to dismiss for

insufficient process and statute of limitations. [ECF No. 83].

      Plaintiffs have moved for sanctions under Federal Rule of Civil

Procedure 11 and Section 1927 based on defendants’ belated filing of their




4
  As noted in footnote 2, it is this Court that must approve the settlement on
the minor child’s behalf.
                                        7
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1903 Filed 01/09/19 Page 8 of 14




motion to dismiss. [ECF No. 88]. Defendants have yet to address that

motion, and the Court will hear it separately from the January 7 hearing.

          What the Court did consider at the January 7 hearing was whether to

order McGinnis to reimburse plaintiffs for their reasonable expenses

incurred during the settlement conference and in subsequent attempts to

finalize the settlement agreement.

   III.     Analysis

          “Any attorney . . . who so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy

personally the excess costs, expenses, and attorneys’ fees reasonably

incurred because of such conduct.” 28 U.S.C. § 1927. This rule is

designed “to deter dilatory litigation practices and to punish aggressive

tactics that far exceed zealous advocacy.” Red Carpet Studios, Div. of

Source Advantage, Ltd. v. Sater, 465 F.3d 642, 646 (6th Cir. 2006).

Section 1927 sanctions do not require a showing of bad faith. Knopf v.

Elite Moving Sys., 677 F. App’x 252, 257 (6th Cir. 2017). Instead, they “are

warranted when an attorney objectively falls short of the obligations owed

by a member of the bar to the court and which, as a result, causes

additional expense to the opposing party.” Id. (citations and internal

quotation marks omitted). Section 1927 sanctions “require a showing of

                                         8
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1904 Filed 01/09/19 Page 9 of 14




something less than subjective bad faith, but something more than

negligence or incompetence.” Rentz v. Dynasty Apparel Indus., Inc., 556

F.3d 389, 396 (6th Cir. 2009).

      McGinnis’s was required to treat the settlement conference and

agreement as “solemn obligations” and “to make every reasonable effort to

see that the agreed terms are fully and timely carried out.” Aro Corp. v.

Allied Witan Co., 531 F.2d 1368, 1372 (6th Cir. 1976); Zwerin v. 533 Short

N. LLC, 568 F. App'x 374, 375 (6th Cir. 2014). He has fallen well short of

these obligations.

      First, McGinnis appeared at the settlement conference representing

all of the defendants, but then sent a letter on September 6 indicating that

the individual defendants would not agree to the settlement. The Court

instructed that parties with settlement authority must attend settlement

conference. If McGinnis lacked authority to settle on behalf of the

individual defendants, it was his duty to ensure that they appeared for the

settlement conference. If the individual defendants gave McGinnis

settlement authority but later balked at the agreement, that would have put

McGinnis is a difficult position. Still McGinnis’s apparent authority to

negotiate on behalf of the individual defendants means that the settlement

agreement is binding. “In Michigan, attorneys are considered to have the

                                       9
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1905 Filed 01/09/19 Page 10 of 14




 apparent authority to settle lawsuits on behalf of their clients, and opposing

 parties have the right to rely upon the existence of such settlements when

 agreed to by attorneys.” Auramet Int'l, LLC v. C.R. Metals, No. 16-CV-

 11177, 2017 WL 2959418, at *2 (E.D. Mich. June 12, 2017) (citing Capital

 Dredge & Dock Corp. v. City of Detroit, 800 F.2d 525, 530–31 (6th Cir.

 1986)).

       McGinnis referred to the settlement agreement as being only

 “tentative”; he argued that the intent of the parties was that they would be

 bound only when a signed agreement was finalized. This argument is

 factually inaccurate in that the reduction of the agreement to writing was

 not a part of the terms of the agreement described on the record. Instead,

 the discussion about McGinnis providing the initial draft of the written

 settlement was a housekeeping matter addressed at the end of the

 settlement conference, well after the terms of the agreement were placed

 on the record. [ECF No. 77, PageID.1081, 1086-87].

       And McGinnis’s argument is legally unsustainable because it is well

 settled that “[t]here is no requirement that a settlement agreement be

 reduced to writing to be enforceable.” Glen Elec. Holdings GmbH v.

 Coolant Chillers, Inc., No. 1:10-CV-1109, 2013 WL 2407613, at *8 (W.D.

 Mich. May 31, 2013). See also Auramet Int’l, LLC, 2017 WL 2959418 at *2

                                       10
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1906 Filed 01/09/19 Page 11 of 14




 (“The validity of this agreement is not undermined by the fact that the

 written settlement agreement remains unsigned.”).

       The Court is also concerned about McGinnis’s efforts to frustrate

 plaintiffs’ attempts to finalize the settlement. In his September 6 letter to

 Stewart, McGinnis expressed concern that court approval was required

 needed to finalize the settlement on behalf of the minor child. McGinnis

 (mistakenly) assumed that the Oakland County Probate Court would need

 to provide the approval. But he then appeared at the probate hearing to

 object to the approval of the settlement, and also moved to dismiss

 plaintiffs’ complaint in this Court. McGinnis actively took steps to frustrate

 the completion of the settlement agreement and, if they were successful,

 he would have wasted the time and effort of this Court and plaintiffs in

 negotiating the agreement.

       Based on this conduct, the Court finds that McGinnis fell well short of

 his solemn obligation “to make every reasonable effort to see that the

 agreed terms are fully and timely carried out.” Aro Corp., 531 F.2d at 1372;

 Zwerin, 568 F. App’x at 375. Making matters worse, McGinnis was

 intransigent during the January 7 hearing. He repeatedly argued that the

 agreement was not binding until it was reduced to writing despite the Court

 citing opinion and after opinion to the contrary. McGinnis emphasized that

                                       11
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1907 Filed 01/09/19 Page 12 of 14




 he sent Stewart a draft of the written settlement agreement and that the

 plaintiffs did not return an executed copy. But a few days after sending

 Stewart the draft agreement, McGinnis sent a letter to Stewart that would

 remove an essential term of the agreement placed on the record.

 McGinnis refused to acknowledge that, because of this sequence of

 events, he was responsible for the parties’ inability to finalize the

 settlement. This is but one example of the unfounded accusations that

 McGinnis made about Stewart.

          McGinnis also cast aspersions on the Court, defensively accusing the

 undersigned of being unfair and biased. He is entitled to his opinion. But

 McGinnis’s effort to defend himself by blaming Stewart and the Court does

 not give confidence that he will treat future settlement conferences and

 agreements with the necessary solemnity. A Section 1927 sanction is

 warranted to deter the tactics he has used before this Court.

    IV.     Conclusion

          McGinnis raised a due process argument near the end of the hearing,

 and the Court invited him to file a request for furthering proceedings, but he

 ultimately stipulated that he would pay $900.00 in sanctions to plaintiffs’

 counsel without an objection or further proceedings. Plaintiffs’ counsel

 asserted that the attorney’s fees and costs to them as a result of their

                                        12
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1908 Filed 01/09/19 Page 13 of 14




 efforts to enforce the settlement exceeded $900.00, but they too agreed to

 settle the issue for that amount.

       The Court therefore ORDERS McGinnis to pay plaintiffs $900.00 for

 his actions in unreasonably and vexatiously multiplying the proceedings as

 it relates to the settlement agreement by January 25, 2019. This Order

 does not settle plaintiffs’ motion for sanctions resulted from the filing of

 defendants’ motion to dismiss, [ECF No. 88]; any sanctions ordered

 because of that motion will be in addition to the sanctions ordered here.

       IT IS SO ORDERED.

                                             s/Elizabeth A. Stafford
                                             ELIZABETH A. STAFFORD
                                             United States Magistrate Judge

 Dated: January 9, 2019


             NOTICE TO PARTIES REGARDING OBJECTIONS

       The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which

 provides a period of 14 days from the date of receipt of a copy of this order

 within which to file objections for consideration by the district judge under

 28 U.S.C. § 636(b)(1).




                                        13
Case 5:15-cv-12444-JEL-EAS ECF No. 91, PageID.1909 Filed 01/09/19 Page 14 of 14




                        CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s ECF
 System to their respective email or First-Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on January 9, 2019.

                                           s/Marlena Williams
                                           MARLENA WILLIAMS
                                           Case Manager




                                      14
